Case 4:19-cv-00096-ALM-CAN Document 14 Filed 04/01/19 Page 1 of 1 PageID #: 53



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

 CRAIG CUNNINGHAM,                                 §
                                                   §
         Plaintiff,                                § CIVIL ACTION NO. 4:19-CV-0096-ALM-
                                                   §               CAN
 v.                                                §
                                                   §
 AIR VOICE, INC.,                                  §
                                                   §
                Defendant.
                                                   §


                                            ORDER

        Pending before the Court is Plaintiff’s Motion to Strike the Defendant’s Answer

 [Dkt. 13], which was filed on March 29, 2019. Defendant shall file a response to this motion no

 later than Monday, April 22, 2019, at 5:00 p.m.

        The Clerk of Court is directed to mail a copy of this Order to the addresses

 provided to the Court for Defendant’s Corporate Officer, Vivek Babbar, at 3 Mervyn

 Street, Kellyville, NSW 2155, Sydney, Australia as indicated in Defendant’s Answer [Dkt.

 12] and to Defendant’s Registered Agent at Air Voice, Inc. C/O Registered Agent, Incorp.

 Services, Inc., 1910 Thomes Avenue, Cheyenne, Wyoming 82001.

        IT IS SO ORDERED.
        SIGNED this 1st day of April, 2019.




                                  ___________________________________
                                  Christine A. Nowak
                                  UNITED STATES MAGISTRATE JUDGE




 ORDER – Page Solo
